


                                                                    Exhibit 10.9


                                   RESIGNATION

     I, Scott Sutherland, hereby resign from all director and officer positions
I hold with Vika Corp. and any of its direct or indirect subsidiaries effective
as of the date hereof.


Dated: February 10, 2006                        /s/ Scott Sutherland
                                                --------------------------------
                                                Scott Sutherland


